DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/20/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/21 has been entered.
 	The reply filed 01/20/21 affects the application, 15/697,568 as follows:
Claim 1 has been amended.  New claims 10-21 have been added. Applicant’s amendment has overcome the rejections of the office action mailed 10/21/20.  However, new ground(s) rejections necessitated by Applicant’s amendment are set forth herein below.
The responsive to applicants’ amendments is contained herein below
Claims 1-4, 6-8, 10-21 are pending in the application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1-4, 6, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashi et al. (Agric. Biol. Chem., 43 (5), 951-959, 1979; of record) in view of Lewis (Radiology Vol. 162, No. 2, Published Online: Feb 1 1987) and Xu et al. (Cellulose Chem. Technol., 41(1), 51-62 (2007)).
Claim 1 is drawn to a method of treating at least one urologic symptom or disease in a human or animal subject in need thereof by administering an efficient amount of a ligneous plant-derived composition comprising heteropolysaccharides to said subject, wherein galactoglucomannans (GGMs) constitute at least 50% of the total carbohydrate content of the composition, wherein the disease is interstitial cystitis/bladder pain syndrome.  
Hashi et al. disclose that the heternpolysaccharides such as O-acetylgalactoglucomannan, which are a larch wood-derived hemicellulose, inhibited the growth of tumor cells (sarcoma tumors) as implanted into mice (See, "Experiment 7”, “FIG.8”).  It should be noted that Applicant’s method as claimed or recited does not require that the composition also treat the disease, interstitial cystitis/bladder pain syndrome if it treats at least one urologic symptom.
The difference between Applicant’s claimed method and the method taught by Hashi et al. is that Hashi et al. do not explicitly disclose treating the specific urological symptom of abdominal pain, and also do not explicitly disclose the % of galactoglucomannans (GGMs) of the heteropolysaccharides or hemicellulose) that constitute the total carbohydrate content of the composition.
Lewis discloses computed tomographic (CT) and angiographic findings in 14 patients (eight men, six women, aged 30-72 years) with sarcomatoid renal cell carcinoma (SRCC) and various types of renal sarcoma (i.e.; a kidney cancer) (see abstract).  Furthermore, Lewis discloses four patients with SRCC; three, leiomyosarcoma; two, liposarcoma; two, fibrosarcoma; 
Xu et al. disclose Applicant’s composition comprising heteropolysaccharide, hemicellulose (O-acetyl-galactoglucomannans) (see page 51, left col., 1st paragraph).  It should be noted that Xu et al.’s composition is obtained from pulp of spruce (plant material).  In addition, it should be noted that Xu et al. composition (like Applicant's composition) is also obtained from a ligneous plant.  Furthermore, Xu et al.’s composition comprises hemicellulose (GGM), is in water solution (i.e.; in the form of a water extract) is a carbohydrate composition (in the form of an isolated carbohydrate composition) and the GGM constitute at least 80% of the total carbohydrate content of the composition (95% purity) (see page 51, left col., 1st paragraph).  Also, Xu et al. disclose Applicant’s composition comprising the heteropolysaccharide, hemicellulose (GGM) (see page 51, left col., 1st paragraph).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Hashi et al., Lewis and Xu et al. to treat the urologic disease, the kidney cancer, renal sarcoma and thus the symptom of abdominal pain that may accompany the 
One having ordinary skill in the art would have been motivated in view of Hashi et al., Lewis and Xu et al. to treat the urologic disease, the kidney cancer, renal sarcoma and thus the symptom of abdominal pain that may accompany the renal sarcoma as taught by Lewis, in a human comprising administering Xu et al.’s ligneous plant-derived composition comprising heteropolysaccharides (hemicellulose) in which GGM constitute at least 80% of the total carbohydrate content of the composition (95% purity) to said human, based on need, like the severity of the disease and the individual that is being treated, because a skilled artisan would reasonably expect that Xu et al.’s composition which comprises the same active heteropolysaccharide, hemicellulose (O-acetyl-galactoglucomannans) as Hashi’s ligneous plant-derived composition would also have the same utility of treating sarcoma tumors or cancer as taught by Hashi et al. and therefore would also treat the sarcoma, renal sarcoma or cancer (a kidney cancer) and the symptom of abdominal pain that may accompany the renal sarcoma as 
It should be noted that it is obvious to expect that a treatment of the kidney cancer or renal sarcoma, would also treat symptoms of the kidney cancer or renal sarcoma, such as abdominal pain which Lewis teaches is a symptom of renal sarcoma.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hashi et al., Lewis and Xu et al. as applied above in claim 1 and further in view of Lundqvist et al. (Carbohydrate Polymers 51 (2003) 200-211).
Claim 7 is drawn to the method according to claim 1, wherein said composition comprises oligosaccharides with two to ten sugar units selected from the group consisting of mannose, glucose, galactose and xylose sugar units.
The difference between Applicant’s claimed method and the method taught by Hashi et al., Lewis and Xu et al., is that Hashi et al., Lewis and Xu et al., do not explicitly disclose oligosaccharides (mannan-oligosaccharides) having the recited exact number of the sugar units in the oligosaccharides (mannan-oligosaccharides) in their composition.
Lundqvist et al. disclose Applicant’s composition comprising heteropolysaccharide, hemicellulose (galactoglucomannan) (see abstract; see also page 204, left col. 1st paragraph).  It should be noted that Lundqvist et al.’s composition is obtained from pulp of spruce (plant material).  In addition, it should be noted that Lundqvist et al. composition (like Applicant's composition) is also obtained from a ligneous plant (spruce). Furthermore, Lundqvist et al.’s composition comprises hemicellulose (GGM), is in water solution (i.e.; in the form of a water extract) is a carbohydrate composition (in the form of an isolated carbohydrate composition) (see 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Hashi et al., Lewis and Xu et al. and Lundqvist et al. to treat the urologic disease, the kidney cancer, renal sarcoma and thus the symptom of abdominal pain that may accompany the renal sarcoma as taught by Lewis in a human comprising administering Xu et al.’s ligneous plant-derived composition comprising heteropolysaccharides (hemicellulose) in which GGM constitute at least 80% of the total carbohydrate content of the composition (95% purity) to said human, based on need, like the severity of the disease and the individual that is being treated, and to expect that Xu et al.’s heteropolysaccharides (hemicellulose) would comprise oligosaccharides with two to ten sugar units such as mannose, glucose, galactose and/or xylose sugar units based on Lundqvist et al., or to administer Lundqvist et al.’s ligneous plant-derived composition comprising heteropolysaccharides (hemicellulose) to said human, 
 One having ordinary skill in the art would have been motivated in view of Hashi et al., Lewis and Xu et al. and Lundqvist et al. to treat the urologic disease, the kidney cancer, renal sarcoma and thus the symptom of abdominal pain that may accompany the renal sarcoma as taught by Lewis in a human comprising administering Xu et al.’s ligneous plant-derived composition comprising heteropolysaccharides (hemicellulose) in which GGM constitute at least 80% of the total carbohydrate content of the composition (95% purity) to said human, based on need, like the severity of the disease and the individual that is being treated, and to expect that Xu et al.’s heteropolysaccharides (hemicellulose) would comprise oligosaccharides with two to ten sugar units such as mannose, glucose, galactose and/or xylose sugar units based on Lundqvist .
Allowable Subject Matter
The method of claims 10-21 is different to the methods of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  In particular, the specific diseases treated with the recited composition in the instant method of the claims 10-21 are not taught, suggested nor are obvious over the prior art.


Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-8 have been considered but are moot in view of the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623